Peb Cubiam,
The evidence in these cases does not raise the slightest doubt *582about the guilt of the appellants, or the degree of it, the fairness of their trial, or the correctness of the rulings of the trial judge on the law as applicable to the evidence.
The specifications of error are all of them immaterial and most of them frivolous. So far as the points raised would justify notice they are sufficiently discussed, in the opinion of the court below refusing a new trial.
The judgments are affirmed and the records remitted for purpose of execution.